Case 1:19-cv-02173-TWP-MPB Document 198 Filed 09/15/21 Page 1 of 13 PageID #: 2152




                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF INDIANA
                                      INDIANAPOLIS DIVISION

   HARRY HARRISON,                    )
                                      )
                       Plaintiff,     )
                                      )
                    v.                )                              Case No. 1:19-cv-02173-TWP-MPB
                                      )
         1
   STANLY KNIGHT Warden, MURAT POLAR, )
   RACHAEL HOUGHTON, CHASITY          )
   PLUMMER, PAMELA JOHNSON, and       )
   REBECCA TRIVETT,                   )
                                      )
                       Defendants.    )

                      ORDER GRANTING IN PART AND DENYING IN PART
                           MOTION FOR SUMMARY JUDGMENT

           This matter is before the Court on State Defendant's Motion for Summary Judgment, filed

   pursuant to Federal Rule of Civil Procedure 56 by Defendant Stanley Knight ("Warden Knight")

   (Dkt. 162). Plaintiff Harry Harrison ("Mr. Harrison"), an inmate in the Indiana Department of

   Correction, has medical conditions that cause chronic pain, and he relies on a wheelchair. Mr.

   Harrison alleges that Warden Knight, the warden of Plainfield Correctional Facility ("Plainfield")

   at all relevant times, was deliberately indifferent to the conditions of his confinement by not

   repairing the damaged sidewalks at the prison because traversing the sidewalks multiple times a

   day exacerbated his pain. 2 For the reasons explained below, Warden Knight is entitled to qualified

   immunity on the claim against him in his individual capacity, but because a reasonable juror could

   conclude that the damaged sidewalks posed a serious risk of harm to Mr. Harrison, summary




   1
     Defendant Knight's first name was incorrectly spelled by Plaintiff in his Complaint; Defendant's name is spelled
   Stanley.
   2
     Mr. Harrison also asserts claims against medical professionals employed by Wexford of Indiana, LLC, for their
   provision of his healthcare. The Court will address their summary judgment motion, (Dkt. 166), separately.
Case 1:19-cv-02173-TWP-MPB Document 198 Filed 09/15/21 Page 2 of 13 PageID #: 2153




   judgment is denied on his claim for injunctive relief. Accordingly, the Motion for Summary

   Judgment, (Dkt. 162), is granted as to Warden Knight in his personal capacity and denied as to

   his official capacity.

                             I. SUMMARY JUDGMENT STANDARD

           The purpose of summary judgment is to “pierce the pleadings and to assess the proof in

   order to see whether there is a genuine need for trial.” Matsushita Elec. Indus. Co. v. Zenith Radio

   Corp., 475 U.S. 574, 587 (1986). A motion for summary judgment asks the Court to find that the

   movant is entitled to judgment as a matter of law because there is no genuine dispute as to any

   material fact. Fed. R. Civ. P. 56(a). A party must support any asserted disputed or undisputed fact

   by citing to specific portions of the record, including depositions, documents, or affidavits. Fed.

   R. Civ. P. 56(c)(1)(A). A party may also support a fact by showing that the materials cited by an

   adverse party do not establish the absence or presence of a genuine dispute or that the adverse

   party cannot produce admissible evidence to support the fact. Fed. R. Civ. P. 56(c)(1)(B).

   Affidavits or declarations must be made on personal knowledge, set out facts that would be

   admissible in evidence, and show that the affiant is competent to testify on matters stated. Fed. R.

   Civ. P. 56(c)(4). Failure to properly support a fact in opposition to a movant's factual assertion

   can result in the movant's fact being considered undisputed, and potentially in the grant of

   summary judgment. Fed. R. Civ. P. 56(e).

           In deciding a motion for summary judgment, the only disputed facts that matter are material

   ones—those that might affect the outcome of the suit under the governing law. Williams v. Brooks,

   809 F.3d 936, 941–42 (7th Cir. 2016). "A genuine dispute as to any material fact exists 'if the

   evidence is such that a reasonable jury could return a verdict for the nonmoving party.'" Daugherty

   v. Page, 906 F.3d 606, 609−10 (7th Cir. 2018) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S.



                                                    2
Case 1:19-cv-02173-TWP-MPB Document 198 Filed 09/15/21 Page 3 of 13 PageID #: 2154




   242, 248 (1986)). The court views the record in the light most favorable to the non-moving party

   and draws all reasonable inferences in that party's favor. Skiba v. Ill. Cent. R.R., 884 F.3d 708,

   717 (7th Cir. 2018). It cannot weigh evidence or make credibility determinations on summary

   judgment because those tasks are left to the factfinder. Miller v. Gonzalez, 761 F.3d 822, 827 (7th

   Cir. 2014).

              The court need only consider the cited materials and need not "scour the record" for

   evidence that is potentially relevant. Grant v. Trustees of Ind. Univ., 870 F.3d 562, 573−74 (7th

   Cir. 2017) (quotation marks omitted); see also Fed. R. Civ. P. 56(c)(3).

                                                      II. FACTS

              Mr. Harrison has been incarcerated at Plainfield since November 2017. (Dkt. 52 at 2.) He

   has chronic medical conditions including degenerative disc disease, epilepsy, sciatica, and mental

   health issues. Id. He has not walked in over three years and uses a wheelchair. (Dkt. 163-1 at 5)

   (Harrison Dep. at 17:16−17). 3 Mr. Harrison is in constant pain. Id. at 46 (192:19−24) ("Whatever

   I do throughout my day in a 24-hour day, if I'm not sleeping, I have pain. … Everything hurts that

   I do.").

              The sidewalks at Plainfield are damaged. Mr. Harrison estimates that there are 48 places

   where the sidewalks are damaged, including "big holes." Id. at 12, (145:11), 30 (163:22−24), 31

   (164:1−2). He leaves his housing unit multiple times a day to go to medical appointments and his

   job at the law library. Id. at 24 (157:3−6). Mr. Harrison has had multiple wheelchair pushers—

   both assigned and unassigned—to help push his wheelchair since March 2018.                                Id. at 20




   3
     The Court cites to the deposition of Mr. Harrison first by the page of the PDF, then the page and lines of the
   deposition. The Court reminds counsel for the Defendant that the pretrial schedule requires the Defendant to include
   the entire deposition, not excerpts, if the Defendant relies on any part of the Plaintiff's deposition in a motion for
   summary judgment. (See Dkt. 86 at 6.)

                                                             3
Case 1:19-cv-02173-TWP-MPB Document 198 Filed 09/15/21 Page 4 of 13 PageID #: 2155




   (153:5−14). When he wheels himself, he moves slowly on the sidewalks to avoid the holes. Id.

   at 21 (154:17−24), 23 (155).

          Mr. Harrison first spoke to Warden Knight about the condition of the sidewalks in March

   2018 when they were passing one another outside. Id. at 11−12 (144:24−145:1−11). Mr. Harrison

   reported that there were "three great big holes in the sidewalk", id, which he pointed out to Warden

   Knight as creating a risk to him in his wheelchair, and Warden Knight responded, "You can avoid

   them." Id. at 12 (145:14−20). Frustrated with the response, Mr. Harrison left.            Id. at 12

   (145:21−23).

          Mr. Harrison saw Warden Knight in the fall of 2018 and again asked about the sidewalks.

   Id. at 14 (147:13−20). Warden Knight responded that the sidewalks were "in the process of being

   fixed." Id. at 14 (147:19−23).

          On December 6, 2018, Mr. Harrison wrote a letter to Warden Knight stating,

          Im (sic) unable to walk due to my medical problems, Im (sic) in a wheelchair. I
          travel these sidewalks 4 to 6 times a day and suffer from the beating Im (sic) taking
          from these sidewalks. Ive wrote medical, maintance, now you Mr. Knight. Whats
          goin to be done with the damaged sidewalks?

   Dkt. 163-2 (errors in original). Warden Knight responded, "There are no major issues identified.

   The walks will be monitored throughout the winter and cold months." Id. This response did not

   satisfy Mr. Harrison. Dkt. 163-1 at 17 (150:1−5) ("[Y]ou can't monitor a hole. You can't monitor

   rust. You can't do that, not with these wheelchairs. I mean, what's to monitor? What, the snow?").

          Mr. Harrison then sent a letter to a maintenance staff member, who responded that the

   sidewalks were "a work in progress," and repairs should be complete by spring of 2019. Id. at 17




                                                    4
Case 1:19-cv-02173-TWP-MPB Document 198 Filed 09/15/21 Page 5 of 13 PageID #: 2156




   (150:8−12). Further, on January 16, 2019, a grievance officer responded to Mr. Harrison's

   grievance about the damaged sidewalks stating,

           [T]he sidewalks are an ongoing project that are most likely going to be completed
           this spring. Medical has swapped out your wheelchair 3 times as they become
           damaged and they will continue to be sure your wheelchair is in a safe condition.
           The provider also noted that you are on Mobic and gabapentin [two pain relievers]
           at this time.

   Dkt. 163-3 at 1.

           Traversing the damaged sidewalks increases Mr. Harrison's pain. In a January 2019

   grievance directed to and signed by Warden Knight, Mr. Harrison reported that his daily travel

   over the damaged sidewalks caused constant physical pain and mental distress "because of the

   pounding from the unavoidable ruts and damage all around this facility". (Dkt. 192-1 at 18.) 4 In

   2018 and 2019, Mr. Harrison often skipped meals "because [he] just [took] a beating from the

   sidewalks and [he] just couldn't handle it." (Dkt. 163-1 at 24 (157:5−11).) Further, Mr. Harrison's

   doctors told him that traveling over the damaged sidewalks "could cause more problems" for his

   degenerative disc disease and sciatica nerve damage. Id. at 44 (190:17−24).

           Mr. Harrison testified that between March 2018 and November 2020, three repairs to the

   sidewalks were made: first, the sidewalk near the custody office, second, the sidewalk near the

   chapel, and third, the sidewalk between an administrative building and the recreation building. Id.

   at 29 (162:13−20). The last repair was ineffectual, and there are now big holes in that section. Id.

   at 29 (162:20−22). As of November 2020, when Mr. Harrison was deposed, the sidewalks were

   still damaged. Id. at 17 (150:14−17) and 31 (164:4−23).

                                   III.   DISCUSSION AND ANALYSIS




   4
     Warden Knight's response was "Your appeal has been reviewed. Facility Level 1 response is appropriate. Appeal
   Denied." Id.

                                                         5
Case 1:19-cv-02173-TWP-MPB Document 198 Filed 09/15/21 Page 6 of 13 PageID #: 2157




            Mr. Harrison argues that Warden Knight was deliberately indifferent to his pain and risk

   of injury by failing to repair the damaged sidewalks at Plainfield. 5

            Prison staff "must take reasonable measures to guarantee the safety of the inmates" in their

   charge. Farmer v. Brennan, 511 U.S. 825, 832 (1994). "[P]rison conditions violate the Eighth

   Amendment if they pose a substantial risk of serious harm and prison officials are deliberately

   indifferent to the risk." Anderson v. Morrison, 835 F.3d 681, 683 (7th Cir. 2016) (citing Farmer,

   511 U.S. at 837). To prevail on a hazardous condition of confinement claim, Mr. Harrison must

   show that "the prison condition presented an objectively, sufficiently serious risk of harm" and

   that the defendant "knew about the hazardous condition and turned a blind eye to it." Pyles v.

   Fahim, 771 F.3d 403, 409 (7th Cir. 2014); see also Farmer, 511 U.S. at 837−38 (to be liable, a

   prison "official must both be aware of facts from which the inference could be drawn that a

   substantial risk of harm exists, and he must also draw the inference.").

            Warden Knight argues that (1) the harm Mr. Harrison alleges is not sufficiently serious;

   (2) he was not deliberately indifferent to any risk of harm to Mr. Harrison; and (3) he is entitled to

   qualified immunity. The Court addresses each argument in turn.

   A.       Serious Risk of Harm

            With respect to the objective prong of the deliberate indifference analysis, the question is

   whether Plainfield's damaged sidewalks posed a significant risk of severe harm to Mr. Harrison.

   Warden Knight argues that the sidewalk damage is not a sufficiently serious condition because

   Mr. Harrison is able to navigate around the damaged sections of the sidewalk, and he has not been

   prevented from participating in activities of daily living. (Dkt. 164 at 5.) He also notes that


   5
     To the extent that Mr. Harrison argues in his response that Warden Knight was also deliberately indifferent to his
   serious medical needs by failing to supervise the medical defendants, the Court notes that there is no respondeat
   superior liability in § 1983 cases, and the Court dismissed all claims premised on supervisory liability at screening.
   (See. Dkt. 51 at 2.)

                                                             6
Case 1:19-cv-02173-TWP-MPB Document 198 Filed 09/15/21 Page 7 of 13 PageID #: 2158




   Mr. Harrison states he is in pain all the time, and, thus, "[h]aving to move around a sidewalk does

   not give rise to a serious condition above and beyond that level." Id. at 5−6.

           Anderson is instructive. In Anderson, 835 F.3d 681, the Seventh Circuit reversed a district

   court's dismissal of a case in which a handcuffed prisoner slipped and fell on a staircase littered

   with milk and garbage. The milk and garbage had been on the staircase for days, and the officers

   refused to assist the plaintiff down the stairs. The district court had relied on Pyles, 771 F.3d 403,

   in which the Seventh Circuit held that "'slippery surfaces and shower floors in prison, without

   more, cannot constitute a hazardous condition of confinement' that violates the Eighth

   Amendment." Anderson, 835 F.3d at 683 (quoting Pyles, 771 F.3d at 410–11). The court identified

   three conditions that distinguished the case from Pyles: (1) the milk and several days' worth of

   garbage on the stairs created an "obstacle course"; (2) being handcuffed behind his back prevented

   the plaintiff from being able to steady himself; and (3) the guards refused to assist the plaintiff. Id.

   The court observed that, unlike wet floors in a shower area, "stairs slicked with milk and cluttered

   with garbage are not a necessary condition of prison." Id.

           As in Anderson, there are several factors that could cause a reasonable juror to conclude

   that the damaged sidewalks posed a serious risk of harm to Mr. Harrison. First, while some wear

   and tear on a sidewalk is to be expected, the damage to the sidewalks as described by Mr. Harrison

   is extensive and atypical, not a necessary condition. Cf. Christopher v. Buss, 384 F.3d 879, 882

   (7th Cir. 2004) (noting a "protrusive lip" on a softball field, where the infield joins the outfield, is

   not a hazardous condition that implicates the Eighth Amendment because such lips "exist on

   subpar fields across the country."). Notably, there are no pictures or video in the record showing

   the condition of the sidewalks at Plainfield, and thus the Court must rely on Mr. Harrison's

   testimony that the sidewalks are severely damaged (and were damaged at all times relevant to his



                                                      7
Case 1:19-cv-02173-TWP-MPB Document 198 Filed 09/15/21 Page 8 of 13 PageID #: 2159




   Amended Complaint, which was filed on January 22, 2020). Second, Mr. Harrison is in a

   wheelchair. While an able-bodied inmate can choose to step over a hole or walk in the grass,

   Mr. Harrison must traverse over the sidewalk which, due to the damage, is like an "obstacle

   course." Anderson, 835 F.3d at 683. And third, Mr. Harrison has alleged that the damaged

   sidewalks affect his daily life activities by forcing him to skip going to the dining hall to avoid

   exacerbating his pain. That Mr. Harrison suffers from chronic pain does not give Warden Knight

   a free pass to add to his pain. See, e.g. Perez v. Fenoglio, 792 F.3d 768, 777−78 (7th Cir. 2015)

   ("A delay in treatment may show deliberate indifference if it exacerbated the inmate's injury or

   unnecessarily prolonged his pain.").

          Accordingly, there are material issues of fact that preclude summary judgment on the

   objective element.

   B.     Deliberate Indifference to the Harm

          The subjective element asks whether Warden Knight knew of and disregarded

   Mr. Harrison's concerns about the sidewalks. "Prisons are not required to provide a maximally safe

   environment, but they must address easily preventable, observed hazards that pose a significant

   risk of severe harm to inmates." Anderson, 835 F.3d at 683 (internal citations omitted). "Because

   inmates have been deprived of the ordinary means of protecting themselves, liability in deliberate-

   indifference cases can be found when prison staff fail to protect a prisoner from a known danger."

   Bratchett v. Braxton Environmental Serv. Corp., 564 F. App'x 229, 233 (7th Cir. 2014).

          It is undisputed that Warden Knight was aware of Mr. Harrison's concerns about the

   sidewalks – he walked the grounds, communicated with Mr. Harrison about his concerns, and

   ordered repairs. See Haywood v. Hathaway, 842 F.3d 1026, 1031 (7th Cir. 2016) (evidence that a

   warden was personally involved in segregation unit's cold temperatures included knowledge of ice



                                                   8
Case 1:19-cv-02173-TWP-MPB Document 198 Filed 09/15/21 Page 9 of 13 PageID #: 2160




   storm that knocked out power, emergency grievance that inmate could not shut window, and

   warden's personal tour of segregation unit). Warden Knight argues that the undisputed evidence

   shows that he did not disregard the concerns because repairs have been made to the sidewalks, and

   repairing the sidewalks is an ongoing project at Plainfield. (Dkt. 164 at 6−7.)

          But there are material disputes of fact with respect to Warden Knight's response. He argues

   that when Mr. Harrison raised concerns about the sidewalks, "the appropriate authority responded,

   perhaps not to Plaintiff's liking but in line with realistic expectations and facility resources," and

   that the repairs ordered by Warden Knight do not evince deliberate indifference. Id. at 6−7. But

   again, Warden Knight has not submitted any objective proof that the sidewalks have been repaired

   adequately to create safe passage for Mr. Harrison, or that a lack of repairs is attributable to

   deficient resources. There are no pictures, no affidavit from Warden Knight (or Plainfield's current

   warden Tricia Pretorius), no receipts or budget requests, or any other evidence documenting the

   extent or quality of any repairs. One grievance response indicated that repairs to the sidewalks

   were expected to be complete by spring 2019, (Dkt. 163-3), but Mr. Harrison testified that the

   sidewalks were still in disrepair as of November 2020. See Haywood v. Hathaway, 842 F.3d 1026,

   1031 (7th Cir. 2016) (reversing grant of summary judgment in warden's favor, finding a reasonable

   jury could conclude that warden failed to appropriately act to ameliorate temperature issues in

   segregation unit).

          Further, assuming that weather or other constraints prevented Warden Knight from

   repairing the sidewalks, there is no evidence that any other steps were taken to address

   Mr. Harrison's concerns about how traversing the sidewalks at issue increased his pain. While

   repairing sidewalks at the facility may have been a significant undertaking, ordering that Mr.

   Harrison's meals and medication be delivered to him may have been a reasonable response to



                                                     9
Case 1:19-cv-02173-TWP-MPB Document 198 Filed 09/15/21 Page 10 of 13 PageID #: 2161




   address Mr. Harrison's ongoing pain. Accordingly, there are material issues of fact that preclude

   summary judgment on the subjective element.

   C.      Qualified Immunity

           Finally, Warden Knight argues that he is entitled to qualified immunity. "Qualified

   immunity is a doctrine that protects government officials from liability for civil damages insofar

   as their conduct does not violate clearly established statutory or constitutional rights of which a

   reasonable person would have known." Leiser v. Kloth, 933 F.3d 696, 701 (7th Cir. 2019) (cleaned

   up). Once a defendant raises qualified immunity as a defense, the burden shifts to the plaintiff to

   defeat it by showing "two elements: first, that the facts show a violation of a constitutional right,

   and second, that the constitutional right was clearly established at the time of the alleged violation."

   Id. (cleaned up). "'If either inquiry is answered in the negative, the defendant official' is protected

   by qualified immunity." Koh v. Ustich, 933 F.3d 836, 844 (7th Cir. 2019) (quoting Reed v. Palmer,

   906 F.3d 540, 546 (7th Cir. 2018) (emphasis in original)). The Court can consider the elements in

   either order. Id.

           Looking at the second element, Mr. Harrison must "show either a reasonably analogous

   case that has both articulated the right at issue and applied it to a factual circumstance similar to

   the one at hand or that the violation was so obvious that a reasonable person necessarily would

   have recognized it as a violation of the law." Leiser, 933 F.3d at 701 (quoting Howell v. Smith,

   853 F.3d 892, 897 (7th Cir. 2017)). He need not find "a case on all fours with the facts here," but

   he must point to "some settled authority that would have shown a reasonable officer in [the

   defendant's] position that her alleged actions violated the Constitution." Id. at 702 (cleaned up).

   The Court must look at the "specific context of the case" to determine "whether the violative nature

   of particular conduct is clearly established." Id. (internal citation and quotation marks omitted).



                                                     10
Case 1:19-cv-02173-TWP-MPB Document 198 Filed 09/15/21 Page 11 of 13 PageID #: 2162




              Warden Knight argues that the evidence shows that the sidewalks at Plainfield are

   vulnerable to the same elements as any sidewalk in Indiana, he has repaired the sidewalks as

   needed, and "[t]here is no clearly established precedent for unblemished outdoor sidewalks." (Dkt.

   164 at 8.) But this ignores the disputed facts with respect to the extent of the damage, the timing

   and quality of the repairs, and Mr. Harrison's particular vulnerability as someone with chronic pain

   who uses a wheelchair as transportation.

              The issue is whether Warden Knight should have known that failing to adequately repair

   the sidewalks or otherwise respond to communicated concerns about the sidewalks violated the

   rights of an inmate with chronic pain who relies on a wheelchair. The cases Mr. Harrison cites in

   his response brief concern medical providers' decisions with respect to medical care rather than a

   warden's response to a facility's physical hazard. (See Dkt. 191 at 11−18.) Mr. Harrison has not

   identified a factually analogous case, nor has the Court found one. Rather, cases dealing with

   uneven or damaged sidewalks have sided with prison authorities. See, e.g. Hardin v. Baldwin, 770

   F. App'x 289, 290−91 (7th Cir. 2019) (finding uneven sidewalks "littered with pot holes" did not

   create a sufficiently serious hazard to state an Eighth Amendment claim); Sherman v. Lane, 1998

   WL 111649, *6 (N.D. Ill. Mar. 9, 1998) ("Although in an ideal world, sidewalks would be

   flawlessly paved with no cracks to stumble on, [the plaintiff] has not averred any deliberate

   indifference on the part of prison officials to his welfare. At most, he has described some

   negligence[.]"); Bolds v. Blackwood, 2014 WL 29446, *2 (N.D. Fla. Jan. 3, 2014) ("Plaintiff does

   not have a constitutional right that requires prison officials to repair cracked sidewalks[.]"). 6

              An official can still be on notice that his conduct violates established law in novel factual

   circumstances if the "alleged conduct is so egregious that it is an obvious violation of a



   6
       The Court observes that these cases all deal with able-bodied inmates rather than inmates who use wheelchairs.

                                                             11
Case 1:19-cv-02173-TWP-MPB Document 198 Filed 09/15/21 Page 12 of 13 PageID #: 2163




   constitutional right." Leiser, 933 F.3d at 702 (internal citations and quotations omitted). That is

   not the case here. It is undisputed that Warden Knight took some measures to repair the sidewalks;

   thus his conduct "was not 'egregiously' or 'obviously' unreasonable." Lovett v. Herbert, 907 F.3d

   986, 993 (7th Cir. 2018) (assigning upper bunk to intoxicated detainee not obviously

   unreasonable); see also Hope v. Pelzer, 536 U.S. 730, 741 (2002) (denying qualified immunity

   because handcuffing prisoner to hitching post for hours in summer sun violated clearly established

   law).

           Because there is no clearly established precedent that would have placed Warden Knight

   on notice that his conduct violated Mr. Harrison's rights, he is entitled to qualified immunity and

   summary judgment is granted as to all claims against Warden Knight in his individual capacity.

           However, qualified immunity only protects Warden Knight from personal liability; it does

   not prevent Mr. Harrison's claim for injunctive relief from proceeding. Hanneman v. Southern

   Door Co. School Dist., 637 F.3d 746, 758 (7th Cir. 2012). Accordingly, the motion for summary

   judgment is denied as to Mr. Harrison's official capacity claims. Those claims shall proceed

   against current Plainfield warden Tricia Pretorius in her official capacity. See Gonzalez v.

   Feinerman, 663 F.3d 311, 315 (7th Cir. 2011) (the proper government defendant in an injunctive

   relief action is the official "who would be responsible for ensuring that any injunctive relief is

   carried out.").

                                         IV. CONCLUSION

           For the foregoing reasons, State Defendant's Motion for Summary Judgment, Dkt. [162],

   is GRANTED in part and DENIED in part. It is granted as to all claims against Defendant

   Stanley Knight in his individual capacity, and denied as to claims for injunctive relief. (Dkt. 51

   (screening order noting that Amended Complaint seeks injunctive relief).) The Clerk is directed



                                                   12
Case 1:19-cv-02173-TWP-MPB Document 198 Filed 09/15/21 Page 13 of 13 PageID #: 2164




   to terminate Stanley Knight in his individual capacity as a defendant on the docket and to substitute

   Warden Tricia Pretorious in her official capacity as a defendant for Defendant Stanley Knight in

   his official capacity. No further service of process is required. Fed. R. Civ. P. 22.

          The Court prefers that Mr. Harrison be represented by counsel at settlement and at trial.

   Accordingly, the Court reconsiders the previous denial of Mr. Harrison's renewed Motion for

   Appointment of Counsel, (Dkt. 158), and finds it should be granted. The Court will attempt to

   recruit counsel on Mr. Harrison's behalf for the remainder of this action.

          SO ORDERED.

   Date: 9/15/2021



   DISTRIBUTION:

   Harry Harrison, #875139
   PLAINFIELD CORRECTIONAL FACILITY
   Electronic Service Participant – Court Only

   Adrienne Nicole Pope
   INDIANA ATTORNEY GENERAL'S OFFICE
   adrienne.pope@atg.in.gov

   Douglass R. Bitner
   KATZ KORIN CUNNINGHAM, P.C.
   dbitner@kkclegal.com




                                                    13
